UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7657


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JULEEN BROWN, a/k/a Carol Baxter,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:96-cr-00108-HEH-1)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juleen Brown, Appellant Pro Se. Stephen Wiley Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juleen       Brown    appeals     the    district      court’s      order

denying    her   18   U.S.C.     §   3582(c)(2)     (2006)    motion.      We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States v. Brown, No. 3:96-cr-00108-HEH-1 (E.D. Va. Sept. 18,

2012).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented      in   the   materials

before    this   court    and    argument    would   not     aid   the   decisional

process.



                                                                           AFFIRMED




                                         2